DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
- the “stepper motor” of Claim 5
- a component, apparatus, or structure capable of “sterilising the dispensing nozzle from the outside of the valve body, in the direction of said shutter”, in the manner as described and claimed in Claims 18-20.
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 18-20,  the claims contain limitations drawn to “a step of sterilising the dispensing nozzle from the outside of the valve body (Claim 18)”, the act of “nebulising a sterilising fluid on the dispensing nozzle so that the jet is at least partially directed towards the shutter (Claim 19), said act occurring “at least partially at the same time of the step of supplying the inlet with the sanitisation fluid (Claim 20)”.
These features are not shown in the Figures.  Additionally, the Specification merely echoes the claim verbiage, and does not detail any components that perform the claimed functions, nor how the functions are performed.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 19, Claim 19 recites the limitation "the jet" in “…the jet is at least partially directed towards the shutter…”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bandini           (WO 2013057694 A1) in views of D'errico (US 2015/0152972) and Norton (US 2007/0215830).
	Regarding Claim 1, Bandini discloses a filling device for filling a receptacle, comprising:  
-  a tank containing a fluid (pg 9, lines 24-25, "the filling station typically comprises a tank S containing the pourable product");
-  a valve body (101) which mainly extends along a longitudinal direction (Fig 3 and pg 11, lines 18-19- longitudinal direction established by Axis A);
-   an inlet (107A) communicating with said tank (pg 12, lines 9-11);
-   a dispensing nozzle for dispensing fluid to the receptacle ("selective fluidic connecting means 2", described as a nozzle per pg 11, lines 9-12);
-   a passage for the fluid (112), obtained inside the valve body between the inlet and the dispensing nozzle (pg 13, line 25 - pg 14, line 3);
-   a shutter (Examiner's annotations, wherein the "shutter" is part of shutter body 103 per pg 14, lines 4-9) that can be moved inside said valve body (101, which comprises shutter body 103 and stem 111) so as to assume at least
-- a first position in which it is at a first predefined distance from said dispensing nozzle (see pg 11, lines 6-8), 
-- a second position in which it engages said dispensing nozzle so as to close it completely (see pg 11, lines 3-5) and 
-- a third position in which it is at a second predefined distance from said dispensing nozzle, less than the first predefined distance (see pg 15, lines 6-18, which describes a partial valve opening, e.g. "a second predefined distance...less than the first predefined distance");
-  a slider (shutter body 103) slidably inserted in the valve body (see pg 15, lines 6-12), said shutter being integrally fixed to a first end of the slider (the shutter is a portion of the shutter body/slider) in proximity to the dispensing nozzle (stem 111, as part of shutter body 103 "engages at least partially the segment of duct 102 defined by outlet tubular segment HOB" per pg 15, lines 6-12);
-  said slider (103) comprising a core made of ferromagnetic material to which a coating is applied made of thermoplastic polymer (pg 13, lines 11-16) 
-  wherein the core of said slider (103) has a central portion (Examiner's annotations) having a cylindrical extension along said longitudinal direction and a plurality of radial projections (113) having an extension orthogonal to the longitudinal direction (pg 13, lines 17-24), 
-  said filling device being configurable at least in a filling status in which the tank contains a food-grade fluid ("pourable food products" are known per pg 1, lines 15-24) and the shutter is in the first position so as to allow the dispensing nozzle to dispense the food-grade fluid to the receptacle  (see pg 11, lines 6-8).



    PNG
    media_image1.png
    575
    670
    media_image1.png
    Greyscale


	Further regarding Claim 1, Bandini teaches an annular sleeve (118) slidably mounted outside the valve body (101) and comprising a plurality of magnetic rings (120).  However, Bandini does not explicitly teach said plurality of magnetic rings as alternating with a plurality of ferromagnetic rings, as claimed by Applicant.
	D'errico, however, teaches a plurality of magnetic rings alternating with a plurality of ferromagnetic rings (para 32, and Fig 5, wherein magnetic rings 37, 38 are shown to alternate with ferromagnetic rings 40 and 41 ).

    PNG
    media_image2.png
    844
    655
    media_image2.png
    Greyscale
	
	Bandini and D’errico each teach a plurality of magnetic rings.  The advantages of the teachings of D’errico include the further, more precise control of the response time of the plug member (shutter), and therefore more precise control of the gas flow during filling via a cheap, convenient solution.  It would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to add additional ferromagnetic rings as taught by D’errico to the existing plurality of magnetic rings of Bandini (and alternated them) in order to gain the advantages of more precise control of the response time of the plug member (shutter), and therefore more precise control of the gas flow during filling via a cheap, convenient solution.
	Further regarding Claim 1,  the disclosed invention as taught by Bandini and D’errico is capable of being configurable at least in:   
	- “a filling status” in which the tank contains a food-grade fluid ("pourable food products" are known per pg 1, lines 15-24) and the shutter is in the first position so as to allow the dispensing nozzle to dispense the food-grade fluid to the receptacle  (see pg 11, lines 6-8).
	- a status in which the tank (Bandini, “tank S”) contains a sanitisation fluid and the shutter is in the second (see pg 11, lines 3-5) or third  (see pg 15, lines 6-18, which describes a partial valve opening, e.g. "a second predefined distance...less than the first predefined distance") position.
	However, Bandini et al does not explicitly state that the aforementioned (second) status is a “sanitization status”.  Therefore, in the interests of compact prosecution, Examiner additionally relies on Norton, who teaches a filling device being configurable at least in:  a sanitisation status in which the tank contains a sanitisation fluid and the shutter is in the second or third position (para 3, wherein it is known to lower the valve seating disc (e.g., open the valve to a second or third position) and execute a "clean in place" procedure wherein cleaning fluid is admitted to the valve).
	As explained above, Bandini is already configured to assume a (second) status wherein the valve is partially opened.  The advantages of Norton’s teachings include the provision of a cleaning method of a valve having a valve body with a radius seal between the seat and the body and an axial movable valve stem.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Norton’s teachings to Bandini’s modified disclosures by designating the partially opened valve status of Bandini as a “sanitization status” as taught by Norton, and adding sanitization fluid as taught by Norton to the apparatus of Bandini in order to gain the advantages of a cleaning method of a valve having a valve body with a radius seal between the seat and the body and an axial movable valve stem.
	Regarding Claim 2, Bandini as modified above teaches a filling device for filling a receptacle,  wherein said third position (Bandini, see pg 15, lines 6-18, which describes a partial valve opening, e.g. "a second predefined distance...less than the first predefined distance") corresponds to a condensate discharge status for discharging the condensation that has formed inside the valve body.
	Further regarding Claim 2, the phrase “for discharging the condensation that has formed inside the valve body” is a statement of intended use, and is given little patentable weight.  See MPEP 2114.
	Regarding Claim 5, Bandini as modified above teaches a filling device for filling a receptacle, further comprising  a stepper motor (Bandini, actuation means 104, consisting of piston 116, per pg 17, lines 9-15) configured to make said annular sleeve (Bandini, 118) slide on the valve body (Bandini, pg 17, lines 16-24).
	Regarding Claim 8, Bandini as modified above teaches a filling device for filling a receptacle,  wherein each ferromagnetic ring (Bandini, 120) faces a group of radial projections (Bandini, 113) located at the same height relative to the slider (Bandini, 103), a wall of the valve body (Bandini, 105) being interposed between said ferromagnetic ring (Bandini, 120) and the radial projections (Bandini, 103) of said group.
	Regarding Claim 10, Bandini as modified above teaches a filling device for filling a receptacle, further comprising a flow rate selector (D'errico, 43 and para 33) integrally fixed to a second end (D'errico, 42) of the slider (D'errico, 27).  Bandini as modified above also teaches a passage (as claimed in Claim 1) for the fluid (Bandini, 112)
	Bandini as modified above additionally teaches said passage as having a “narrowing” (Bandini, See Fig 1, the differences between “D1” and “D_monte”, said section narrowing being interposed between a first chamber (Bandini, Examiner’s annotations) receiving the fluid from the inlet (Bandini, 107A) and a second chamber (Bandini, 106) receiving the fluid from the first chamber.
	Regarding Claim 11, Bandini as modified above teaches a sanitisation process for sanitising the filling device according to claim 1, comprising the subsequent steps of:  
- bringing the shutter (Bandini, Examiner's annotations, wherein the "shutter" is part of shutter body 103 per pg 14, lines 4-9) into the second position whereby it engages said dispensing nozzle so as to close it completely (Bandini, see pg 11, lines 3-5);
- supplying the inlet with the sanitisation fluid so as to fill the valve body with said sanitisation fluid (Norton, para 3, wherein it is known to lower the valve seating disc (e.g., open the valve to a second or third position) and execute a "clean in place" procedure wherein cleaning fluid is admitted to the valve);
 - bringing the shutter from the second to the third position (Bandini, see pg 15, lines 6-18, which describes a partial valve opening, e.g. "a second predefined distance...less than the first predefined distance") so as to discharge the condensation that has formed inside the valve body.
	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bandini as modified above, and in further view of Bhatt (WO 03046951 A2).
	Regarding Claims 7 and 9,  Bandini as modified above teaches the claimed invention, to include radial projections (Bandini, 113) and the use of a coating made of “a plastic material” (Bandini, pg 13, lines 11-16).  However, Bandini et al does not explicitly describe said plastic material as being a thermoplastic polymer (e.g. Polyether ether ketone, or “PEEK”, as claimed by Applicant at Claim 9), or cite spaces or gaps between said radial projections as being filled by said coating, as claimed by Applicant at Claim 7.
	Bhatt, however, teaches that it is known to fill any desired space with “a thin protective containment polymer film, such as PEEK, in the molding process for fluid processing devices”, per the Abstract and the entire invention. Both Bandini and Baht teach the use of plastic coatings with a fluid control device.  The advantages of Baht’s teachings include the ability to provide desired performance characteristics with minimal abrasive characteristics.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Baht’s teachings to Bandini’s modified disclosures by ensuring the plastic coating of Bandini was indeed made of PEEK, and to provide it in sufficient quantities to fill desired spaces or gaps between said radial projections in order to gain the advantages of desired performance characteristics with minimal abrasive characteristics.  
	Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bandini as modified above, and in further view of Baumgartner (US 11,040,861).
	Regarding Claims 12-16,  Bandini as modified above teaches the claimed invention, to include a sanitisation process for sanitising the filling device according to claim 1, further including a step of bringing the shutter from the second to the third position (Bandini, pg 15, lines 6-18, which describes a partial valve opening, e.g. "a second predefined distance...less than the first predefined distance", and Norton, para 3, wherein it is known to lower the valve seating disc (e.g., open the valve to a second or third position) and execute a "clean in place" procedure wherein cleaning fluid is admitted to the valve).
	Applicant’s Claims 12-16, however, contain several limitations drawn towards a sanitisation process for sanitising the filling device in response to the detection of condensation (Claim 13), and evacuating the condensation that has formed inside the valve body (Claim 14).
	Bandini as modified above, however, does not explicitly recite the above limitations, nor mention “bringing the shutter from the second to the third position…periodically”, as claimed by Applicant at Claim 12. 
	Baumgartner, however, teaches a sanitisation process for sanitising the filling device in response to the detection of condensation (via temperature sensor 7, per Col 7, lines 20-27), and evacuating the condensation that has formed inside the valve body (Col 7, lines 60-65).  Baumgartner additionally teaches bringing the shutter from the second to the third position is performed periodically (Col 6, lines 12-14 and 22-25, wherein the valve is opened based on "intervals which are temperature dependent").
	Both Bandini as modified above (see Norton), and Baumgartner teach filling device sterilization via introducing sterilization fluid into the system via an open valve.  The advantages of Baumgartner’s teachings include full sterilization through contactless temperature measurement, thereby avoiding contamination by a contact sensor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Baumgartner’s teachings to Bandini’s modified disclosures by adding the temperature sensor of Baumgartner to the valve of Bandini, and periodically evacuate condensate from the apparatus of Bandini (through the existing “clean in place” mechanisms) in order to gain the advantages of full sterilization and contamination avoidance through contactless temperature measurement.
	Further regarding Claims 12-16,  therefore, the combination of Bandini et al (to include Baumgartner as described above), teaches the following.
	Regarding Claim 12, Bandini as modified above teaches a sanitisation process for sanitising the filling device according to claim 1, wherein the step of bringing the shutter from the second to the third position is performed periodically (Baumgartner, Col 6, lines 12-14 and 22-25, wherein the valve is opened based on "intervals which are temperature dependent". 
	Regarding Claim 13, Bandini as modified above teaches a sanitisation process for sanitising the filling device according to claim 1, further comprising a step of detecting the presence of condensation inside the valve body (Baumgartner, via temperature sensor 7, per Col 7, lines 20-27) , the shift of the shutter from the second to the third position taking place in response to the detection of condensation (Baumgartner, Col 5, lines 27-33, wherein the valve is fully opened).
	Regarding Claim 14, Bandini as modified above teaches a sanitisation process for sanitising the filling device according to claim 1, comprising the subsequent steps of:
  - bringing the shutter into the third position  (Bandini, see pg 15, lines 6-18, which describes a partial valve opening, e.g. "a second predefined distance...less than the first predefined distance");
- supplying the inlet with the sanitisation fluid so as to fill the valve body with said sanitisation fluid (Norton, para 3, wherein it is known to lower the valve seating disc (e.g., open the valve to a second or third position) and execute a "clean in place" procedure wherein cleaning fluid is admitted to the valve);
 - evacuating the condensation that has formed inside the valve body (Baumgartner, Col 7, lines 60-65).
	Regarding Claim 15, Bandini as modified above teaches a sanitisation process for sanitising the filling device according to claim 1, wherein  the step of evacuating the condensation is performed without further distancing the shutter from the dispensing nozzle with respect to said second predefined distance (Baumgartner, Per Col 8, lines 3-5, "Treatment medium is therefore only discharged via the open filling valve when it is needed in order to heat the valve and/or discharge condensate.", which is based upon temperature as measured by sensor 7 per Col 7, lines 20-27.  Therefore, condensation evacuation occurs when the valve is at least "opened", to include both second and third positions). 
	Regarding Claim 16, Bandini as modified above teaches a sanitisation process for sanitising the filling device according to claim 1, wherein  the step of evacuating the condensation is performed by further distancing the shutter with respect to said second predefined distance (Baumgartner, Per Col 8, lines 3-5, "Treatment medium is therefore only discharged via the open filling valve when it is needed in order to heat the valve and/or discharge condensate.", which is based upon temperature as measured by sensor 7 per Col 7, lines 20-27.  Therefore, condensation evacuation occurs when the valve is at least "opened", to include both second and third positions).  
Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bandini as modified above, and in further view of Dall'argine (WO 1993004975 A1).
	Regarding Claim 18, Bandini as modified above is silent on a sanitisation process for sanitising the filling device according to claim 1, further comprising a step of sterilising the dispensing nozzle from the outside of the valve body, in the direction of said shutter.
	Dall'argine, however, teaches a sanitisation process for sanitising the filling device according to claim 1, further comprising a step of sterilising the dispensing nozzle (3) from the outside of the valve body (6), in the direction of said shutter (via automatic sterilisation and cleaning device 16 and influx conduit 29 of steam jets, see pg 7, lines 19-25).
	Both Bandini as modified above and Dall’argine teach the sterilization of a filling machine.  The advantages of Dall’argine include the ability to conserve packed products without having to sterilize them downstream of the packing point, thereby saving energy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Dall’argine’s teachings to Bandini’s modified disclosures by adding the nozzle sterilization/cleaning device of Dall’argine to the structure of Bandini in order to gain the advantages of energy savings in the packing sterilization process.
	Regarding Claim 19, Bandini as modified above teaches a sanitisation process for sanitising the filling device according to claim 1, wherein said step of sterilising the dispensing nozzle (Dall’argine, 3) from the outside of the valve body takes place by nebulising a sterilising fluid on the dispensing nozzle so that the jet (Dall’argine, 29) is at least partially directed towards the shutter (Dall’argine, via automatic sterilisation and cleaning device 16 and influx conduit 29 of steam jets, see pg 7, lines 19-25).
	Regarding Claim 20, Bandini as modified above teaches a sanitisation process for sanitising the filling device according to claim 1, wherein said step of sterilising the dispensing nozzle (Dall’argine, 3) from the outside of the valve body (Dall’argine, 6) takes place at least partially at the same time of the step of supplying the inlet with the sanitisation fluid (Dall’argine, see pg 8, lines 1-8 and pg 10, line 13 - pg 11, line 5, which teaches cleaning of the nozzle via cleaning device 16 and sterilization of the pipes via discharge conduit 17 "at the end of the working day").


    PNG
    media_image3.png
    1386
    1044
    media_image3.png
    Greyscale

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Konarski, (US 5,524,656) teaches a step of sterilising the dispensing nozzle from the outside of the valve body, in the direction of said shutter (entire invention, wherein "a cleaning nozzle directs a spray of cleaning solution against a dispense valve or other object to be cleaned", per the Abstract"), said step of sterilising the dispensing nozzle from the outside of the valve body takes place by nebulising a sterilising fluid on the dispensing nozzle so that the jet is at least partially directed towards the shutter (Fig 2, item 10, wherein the entire invention is attached to the bottom of dispensing nozzle 12, and fluid is directed upwards (towards the shutter)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753